17 N.Y.3d 948 (2011)
959 N.E.2d 1020
936 N.Y.S.2d 71
2011 NY Slip Op 90317
MYKELTI CUNNINGHAM, an Infant, by His Guardian, UTOPIA R. ROGERS, Appellant,
v.
JOHN K. ANDERSON, Respondent.
Motion No: 2011-1054
Court of Appeals of New York.
Submitted September 19, 2011.
Decided November 22, 2011.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order which affirmed Supreme Court's denial of plaintiff's postjudgment motion, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.